WOOD, Jr., Circuit Judge,
dissenting.
The majority opinion fairly sets forth the problem in this case, but I respectfully differ as to the result reached, and would reverse.
The Brozers, parents of Adam, have succeeded in dictating the educational result by their continued and extremely hostile attitude toward the plaintiff district board and its efforts in behalf of Adam. The district board is primarily responsible for Adam’s development and education. The Brozers have been more disruptive of the educational process than has Adam, but Adam has serious problems that require and deserve specialized attention. Parents’ concern for their children is, of course, understandable, commendable, and important and ordinarily deserves consideration by school authorities. In this case, however, parental involvement and obstruction have exceeded all reasonable bounds. There is no basis whatsoever to default the good faith and competent professional efforts and recommendations of plaintiff designed to serve the best educational interests of Adam. There is not the slightest evidence of any legal or educational failure by plaintiff. There is not the slightest evidence that its proposed placement for Adam was improper or would not have met the goals and objectives under the applicable laws.
The majority reminds judges that we are not trained educators. We are not trained, however, in many things that we must pass on in some respect, but we need not be. I *719do not need to be a professional educator to see that educational decisions and responsibilities have been improperly surrendered to the Brozers who are not trained educators either. The plaintiff has carefully, considerately, and professionally sought to aid Adam only to be thwarted by the Broz-ers.1 If the parents had not so vehemently and continually obstructed their child’s special education there might be much less of an educational or behavioral problem now.
The requirements of Board of Education v. Rowley, 458 U.S. 176, 102 S.Ct. 3034, 73 L.Ed.2d 690 (1982), were fully satisfied by plaintiff. The necessary procedures were followed and the individual educational programs developed by plaintiff for Adam were reasonably calculated to enable Adam to receive educational benefits. Those programs should have been given a chance. The Brozers, as it is, have been allowed what is in effect an absolute veto over the plaintiffs proposed educational program. I would follow the general principles we set forth in Lachman v. Illinois State Board of Education, 852 F.2d 290 (7th Cir.), cert. denied, 488 U.S. 925, 109 S.Ct. 308, 102 L.Ed.2d 327 (1988), another case in which there was a disagreement between parents and the school district. The parents in this present case have carried parental involvement to an extreme far beyond all reasonable bounds. To approve of this unreasonable parental interference will precedentially cause school authorities additional future problems they do not need.
The Brozers should have stepped aside and supported, not disrupted, plaintiffs careful efforts for their child’s education. By their unreasonable interference and obstruction the Brozers have gained control over the educational process. The majority approves, but I cannot.2 I respectfully dissent.

. One hearing officer made a factual finding that in the recent past the Brozers had temporarily rewarded their disturbed son for something he had done by giving him a gun.


. In view of footnote 5 of the majority opinion some clarification is needed.
The defendant Illinois State Board of Education filed an answer in the district court in which to the substantive issues it pleaded either lack of personal knowledge, or it deferred to the administrative record. However, in an affirmative defense the state board alleges its only obligation is to appoint an impartial hearing officer, which it did. The state board also explicitly alleges that it has "no interest or position regarding the merits or the underlying dispute between the parties.” It appears the state board also views this controversy as one between the district and the parents. In this court the state board did not file a brief or appear at oral argument nor did the Level II hearing officer, Douglas C. Cannon, also named as a defendant. This is an appeal by the plaintiff district from the decision of the Level II hearing officer, Mr. Cannon, who deferred to the Brozers. So it is that I view this case in reality as a case between the Brozers and the district board regardless of whom plaintiff named as defendants.
The Level II hearing officer stated that he could "in no way condone the parents’ conduct in this matter which can be described at best as being obstructionist and undermining the efforts of the School District to assist their son,” and further he found that the school district's proposed placement has been "poisoned” in the mind of the student by his parents. The Level II hearing officer also had his own problems with Mrs. Brozer as she expressed her displeasure at any adverse evidentiary ruling made against her counsel, and had to be admonished. That admonishment only reduced but did not eliminate the problem. The hearing officer characterized the Brozers as having a "siege mentality" which in no way could be charged to the district. However, the hearing officer unfortunately then went ahead and based his decision on the conduct of the Brozers. He did urge them to work with Adam's educators, not against them. It was, he said, their “last chance."
My only point is that the continually excessive obstructive conduct of the Brozers is not a valid reason to give in and do it their way. The district court carefully looked at and analyzed this difficult and unfortunate problem. I only differ with the result reached for the reason given. The district board, the hearing officers, the district court, and I all agree it was the parents' objectionable conduct which has forced this result. I simply would not approve of parental conduct as a legitimate basis for it. The district’s careful plan should have been tried, but since that is not to be I hope that what is to be done for Adam will prove to be just what he educationally needs.